PER CURIAM.
Appellant, Maria Hermidas, appeals a denial of unemployment compensation benefits. We have ordered the record and, based on our review, we find no error. Appellant had sent correspondence to her employer complaining about lack of bonus participation and poor personnel practices and advising she would terminate her employment on September 3, 1999. The employer elected to discharge her on August 24, 1999. The Unemployment Appeals Commission affirmed the referee’s decision that as of September 3, 1999, appellant’s unemployment was voluntary.
AFFIRMED.
DAUKSCH, COBB and GRIFFIN, JJ., concur.